Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receive a plurality of pickup requests from a plurality of resident, each pickup request including a location and a pickup description that describes one or more objects to be picked up at that location; 
for each of the plurality of pickup requests, identify a field provider from a plurality of field providers based upon the location of the pickup request and a geo-mapping dataset that describes the service areas for each of the plurality of field providers, and provide that pickup request to the field provider; 
use an optimization algorithm to generate an optimized route for that field provider based upon a plurality of assigned requests for that field provider, wherein the optimized route describes an order in which a plurality of vehicles that are associated with the field provider will be piloted to the plurality of assigned requests, and describes for each of the plurality of vehicles a plurality of vehicle assigned requests from the plurality of assigned requests; and 
provide a vehicle specific route for a vehicle of the plurality of vehicles to a field operator device that is associated with that vehicle, wherein the vehicle specific route is configured to cause the field operator device to provide turn-by-turn directions for piloting the vehicle to each of the plurality of vehicle assigned requests.  
The invention is directed towards the abstract idea of the traveling salesman problem for use in item pickup and scheduling, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards utilizing the traveling salesman problem to optimize the scheduling and pickup of items.
The limitations of:
(a) receive a plurality of pickup requests from a plurality of resident, each pickup request including a location and a pickup description that describes one or more objects to be picked up at that location; 
(b) for each of the plurality of pickup requests, identify a field provider from a plurality of field providers based upon the location of the pickup request and a geo-mapping dataset that describes the service areas for each of the plurality of field providers, and provide that pickup request to the field provider; 
(c) use an optimization algorithm to generate an optimized route for that field provider based upon a plurality of assigned requests for that field provider, wherein the optimized route describes an order in which a plurality of vehicles that are associated with the field provider will be piloted to the plurality of assigned requests, and describes for each of the plurality of vehicles a plurality of vehicle assigned requests from the plurality of assigned requests; and 
(d) provide a vehicle specific route for a vehicle of the plurality of vehicles to a field operator device that is associated with that vehicle, wherein the vehicle specific route is configured to cause the field operator device to provide turn-by-turn directions for piloting the vehicle to each of the plurality of vehicle assigned requests, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor, server, device, vehicles, and (later claimed) GPS.  That is, other than reciting a generic processor, server, device, vehicles, and (later claimed) GPS nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor, server, device, vehicles, and (later claimed) GPS in the context of this claim encompasses a requesting user communicating with a service provider(s) to request a pickup of an item and having the service provider(s) determine and identify, based on the traveling salesman problem, resources, i.e. vehicles/vehicle operators, that are capable of best fulfilling the request in an optimized manner.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor, server, device, vehicles, and (later claimed) GPS, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor, server, device, vehicles, and (later claimed) GPS communicate information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. processing the request and comparing the specifics of the request with available resources to determine who can fulfill the request in an optimal manner. The generic processor, server, device, vehicles, and (later claimed) GPS in the steps are recited at a high-level of generality (i.e., as a generic processor, server, device, vehicles, and (later claimed) GPS can perform the insignificant extra solution steps of communicating information (See MPEP 2106.05(g) while also reciting that the a generic processor, server, device, vehicles, and (later claimed) GPS are merely being applied to perform the steps that can be performed in the human mind or using pen and paper, as was discussed above (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor, server, device, vehicles, and (later claimed) GPS. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor, server, device, vehicles, and (later claimed) GPS to perform the steps of:
(a) receive a plurality of pickup requests from a plurality of resident, each pickup request including a location and a pickup description that describes one or more objects to be picked up at that location; 
(b) for each of the plurality of pickup requests, identify a field provider from a plurality of field providers based upon the location of the pickup request and a geo-mapping dataset that describes the service areas for each of the plurality of field providers, and provide that pickup request to the field provider; 
(c) use an optimization algorithm to generate an optimized route for that field provider based upon a plurality of assigned requests for that field provider, wherein the optimized route describes an order in which a plurality of vehicles that are associated with the field provider will be piloted to the plurality of assigned requests, and describes for each of the plurality of vehicles a plurality of vehicle assigned requests from the plurality of assigned requests; and 
(d) provide a vehicle specific route for a vehicle of the plurality of vehicles to a field operator device that is associated with that vehicle, wherein the vehicle specific route is configured to cause the field operator device to provide turn-by-turn directions for piloting the vehicle to each of the plurality of vehicle assigned requests, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2, 4, 5, 6, 7, 11, 12 recite subject matter that has already been discussed above with respect to receiving and processing a request and assigning a vehicle operator to fulfill the request based on the description provided with the request and characteristics of a vehicle operator, as well as describing the type of item that is being requested to be picked up, scheduling of the request, and describing activities performed during the pickup.
Claim 3 is directed towards human activities and scheduling based on human input.
Claim 8 is directed towards “Mathematical Concepts.”
Claim 9, 10 are directed towards “Mathematical Concepts” as they are directed towards factors that are considered for optimizing a pickup service request, in this case, taking into account cost.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for optimizing the scheduling of item pickup requests.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 11 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lettieri et al. (US PGPub 2017/0109704 A1).
In regards to claims 1, 13, Lettieri discloses (Claim 1) a system comprising one or more processors configured to; (Claim 13) a method comprising, at one or more processors: 
(a) receive a plurality of pickup requests from a plurality of resident devices, each pickup request including a location and a pickup description that describes one or more objects to be picked up at that location (¶ 64, 65, 67, 71, 111, 114, 116, 175, 180, 193 wherein the system receives pickup requests from customers and includes a location and pickup description of the item that is being requested to be picked up); 
(b) for each of the plurality of pickup requests, identify a field provider from a plurality of field providers based upon the location of the pickup request and a geo-mapping dataset that describes the service areas for each of the plurality of field providers, and provide that pickup request to the field provider (¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system identifies a service provider based on the location of the pickup request and location of service providers that have associated service areas); 
(c) use an optimization algorithm to generate an optimized route for that field provider based upon a plurality of assigned requests for that field provider, wherein the optimized route describes an order in which a plurality of vehicles that are associated with the field provider will be piloted to the plurality of assigned requests, and describes for each of the plurality of vehicles a plurality of vehicle assigned requests from the plurality of assigned requests (¶ 67, 100, 104, 131, 171 wherein the system generates an optimized route for the service provider based on received requests that includes an order/sequence for the route and assigns routes to a respected vehicle); and 
(d) provide a vehicle specific route for a vehicle of the plurality of vehicles to a field operator device that is associated with that vehicle, wherein the vehicle specific route is configured to cause the field operator device to provide turn-by-turn directions for piloting the vehicle to each of the plurality of vehicle assigned requests (¶ 66, 67, 100, 133, 165, 171, 172 wherein each vehicle is assigned a route and the vehicle and its operated is provided with turn-by-turn directions for locations associated with its assigned route).  
In regards to claims 2, 14, Lettieri discloses the system of claim 1 (the method of claim 13), the one or more processors further configured to: 
(a) receive the location for a pickup request from a resident device of the plurality of resident devices and determine a set of waste options based on the location, wherein the set of waste options describes types of objects that may be picked up at the location (¶ 64, 65, 67, 71, 111, 114, 116, 175, 180, 193 wherein the system receives pickup requests from customers and includes a location, waste options, and pickup description of the item that is being requested to be picked up); 
(b) provide information to the resident device that is configured to cause the resident device to display the set of waste options (¶ 193, 195, 196, 196, 199, 200 wherein the customer utilizes their device to submit a request and is provided a display of waste options); and 
(c) receive the pickup description in response to a user of the resident device making selections from the set of waste options (¶ 193, 195, 196, 196, 199, 200 wherein the system receives pickup requests from customers and includes a location and pickup description of the item that is being requested to be picked up).  
In regards to claim 3, Lettieri discloses the system of claim 1, the one or more processors further configured to, after providing a pickup request of the plurality of pickup requests to the field provider: 
(a) receive a confirmation from the field provider (¶ 175, 202, 217, 248, 253 after providing a request to a service provider a confirmation is received from the service provider); and 
(b) cause a resident device that is associated with the pickup request to display a pickup confirmation based on the confirmation from the field provider, the pickup confirmation indicating a time and a day for completion of the pickup (¶ 108, 117, 174, 181, 197 wherein the customer is notified that the request is confirmed and is provided with the scheduled time and day of the pickup).  
In regards to claims 4, 15, Lettieri discloses the system of claim 1 (the method of claim 13), the one or more processors further configured to: 
(a) associate each of the plurality of field providers with one or more waste types that may be picked up by those field providers (¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system handles a plurality of different waste types and associates each waste type to a particular service provider from among a plurality of services providers); 
(b) determine a set of waste types associated with the one or more objects to be picked up at that location based on the pickup description (¶ 193, 195, 196, 196, 199, 200 wherein the customer provides information regarding the waste type in their request); and 
(c) identify the field provider for that pickup request further based on the set of waste types matching the one or more waste types associated with the field provider (¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system identifies and assigns a service provider based on waste type).  
In regards to claim 5, Lettieri discloses the system of claim 4, wherein the set of waste types includes at least two different waste types and the plurality of field providers includes at least two field providers capable of providing pickup at the location for one or more of the at least two different waste types, and wherein the one or more processors are further configured to identify the field provider for that pickup request from the at least two field providers while giving preference to field providers that can service a greater number of the at least two different waste types (¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system handles a plurality of different waste types and associates each waste type to a particular service provider from among a plurality of services providers so that it can assign a service request having a particular waste type to a specific service provider to the waste type that corresponds to them).  
In regards to claim 6, Lettieri discloses the system of claim 4, wherein the set of waste types includes at least two different waste types, and wherein the one or more processors are further configured to, when identifying the field provider:
(a) identify a first field provider from the plurality of field providers further based upon the first field provider being associated with a first waste type of the at least two different waste types, and provide a first pickup request for the first waste type to the first field provider; and 
(b) identify a second field provider from the plurality of field providers further based upon the second field provider being associated with a second waste type of the at least two different waste types, and provide a second pickup request for the second waste type to the second field provider 
(¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system handles a plurality of different waste types and associates each waste type to a particular service provider from among a plurality of services providers so that it can assign a service request having a particular waste type to a specific service provider to the waste type that corresponds to them).  
In regards to claims 11, 18, Lettieri discloses the system of claim 1 (the method of claim 13), wherein the one or more processors are further configured to: 
In regards to:
(a) receive a set of pickup information from the field operator device during completion of a pickup request associated with the vehicle specific route; and 
(b) create a pickup record based on the set of pickup information, wherein the pickup record includes 
(¶ wherein a pickup record is created and stored by the system based on pickup information that is received during completion of the request): 
(i) a time that the field operator device arrived at the location (¶ wherein the pickup record includes the arrival time); 
(ii) a GPS location of the field operator device at the time that the field operator device arrived at the location (¶ wherein the pickup record includes the location of the vehicle when it arrived); and
 (iii) a time that the field operator device departed the location (¶ wherein the pickup record includes the time when the vehicle arrived and left the pickup location).  
In regards to claims 12, 19, Lettieri discloses the system of claim 1 (the method of claim 13), wherein the one or more processors are further configured to: 
In regards to:
(a) receive a set of drop-off information from the field operator device during drop-off of waste from one or more completed pickup requests; and 
(b) create a drop record based on the set of drop-off information, wherein the drop-off record includes
(¶ wherein a drop record is created and stored by the system based on drop-off information that is received from completed requests): 
(i) a GPS location of the field operator device at the time that the field operator device arrived at the drop-off location (¶ wherein the pickup record includes the location of the vehicle when it arrived); and 
(ii) an image captured via a camera of the field operator device at the drop-off location (¶ wherein an image is captured at the drop-off location); 
(c) provide a drop-off confirmation to a resident device associated with the one or more completed pickup requests based on the drop record (¶ wherein a customer is provided with a drop-off confirmation of their completed request).  
In regards to claim 20, Lettieri discloses system comprising: 
(a) a resident device configured to display a set of waste pickup options and receive a user selection identifying a location and one or more objects to be picked up at the location (¶ wherein a customer device is included to display pickup options and receive a selection identifying a location to pick up an item); 
(b) a geo-mapping server configured to: 
(i) receive a pickup request that is based on the user selection from the resident device, the pickup request including the location and a pickup description that describes the one or more objects to be picked up at the location (¶ wherein the central system receives the pickup request from the customer’s device and includes the location of the pickup and description of the item being requested to be picked up); 
(ii) identify a field provider from a plurality of field providers based upon the location and a geo-mapping dataset that describes the service areas for each of the plurality of field providers, and assign that pickup request to the field provider (¶ wherein a service provider is identified based on the location of the service provider, the service providers service area, and the item’s location and assigned to pick up the item); and 
(iii) use an optimization algorithm to generate an optimized route for that field provider based upon a plurality of assigned requests for that field provider, wherein the optimized route describes an order in which a plurality of vehicles that are associated with the field provider will be piloted to the plurality of assigned requests, and describes for each of the plurality of vehicles a plurality of vehicle assigned requests from the plurality of assigned requests (¶ wherein the system generates an optimized route for the service provider based on received requests that includes an order/sequence for the route and assigns routes to a respected vehicle); and 
In regards to:
(c) a field operator device configured to: 
(i) receive, from the geo-mapping server, a vehicle specific route for a vehicle of the plurality of vehicles that is associated with the field operator device; and 
(ii) provide, based on the vehicle specific route, turn-by-turn directions for piloting the vehicle to each of the plurality of vehicle assigned requests 
(¶ wherein each vehicle is assigned a route and the vehicle and its operated is provided with turn-by-turn directions for locations associated with its assigned route via a vehicle device).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lettieri et al. (US PGPub 2017/0109704 A1) in view of Whitman et al. (US PGPub 2017/0010149 A1).
In regards to claims 7, 16, Lettieri discloses the system of claim 1 (the method of claim 13), the one or more processors further configured to: 
(a) associate each of the plurality of field providers with one or more disposal types that those field providers may provide for the one or more objects to be picked up at that location; 
(b) determine a disposal type associated with the one or more objects to be picked up at that location based on the pickup description; and 
(c) identify the field provider for that pickup request further based on the disposal type matching the one or more disposal types associated with the field provider, wherein at least one of the plurality of pickup requests is associated with a landfill disposal type and at least one other of the plurality of pickup requests is associated with a […] disposal type 
(¶ 67, 71, 87, 100, 125, 128, 130, 144 wherein the system handles a plurality of different waste types and associates each waste type to a particular service provider from among a plurality of services providers so that it can assign a service request having a particular waste type to a specific service provider to the waste type that corresponds to them, wherein waste types include landfill waste, recyclables, equipment, furniture, and etc.).  
Lettieri discloses a system and method to allow a customer to request item pickup for a plurality of different item types and informing a service provider of the item type so as to allow the service provider assign a vehicle capable of picking up the particular item type.  Although Lettieri discloses a plurality of item types, such as, but not limited to, landfill waste, recyclables, equipment, furniture, and etc., Lettieri fails to explicitly disclose all item types.
To be more specific, Lettieri fails to explicitly disclose:
(c) identify the field provider for that pickup request further based on the disposal type matching the one or more disposal types associated with the field provider, wherein at least one of the plurality of pickup requests is associated with a landfill disposal type and at least one other of the plurality of pickup requests is associated with a donation disposal type.
However, Whitman, which is also directed towards receiving pickup requests and route optimization, further teaches that it is old and well-known in the art to also pickup donations.  Similar to Lettieri, Whitman discloses that it is old and well-known in the art to receive requests for all manner of item types while still achieving the same predictable result regardless of what the item is, i.e. receiving a request to pickup an item and picking up the item.  One of ordinary skill in the art looking upon Lettieri would have found that there is no particular limit or prohibition to the type of item that can be requested to be picked up so long as a vehicle exists to pickup the item.  As a result, one of ordinary skill in the art looking upon the teachings of Whitman would have found that donation type items are known items that can be picked up in a system and method that receives pickup requests and optimizes routes and, therefore, found it obvious to include or, alternatively, substitute a donation type item to the item types disclosed by Lettieri while still achieving the same predicable result, as was discussed above, and providing the added benefit of increasing a service providers customer base, which, in turn, results in additional revenue that can be generated.
(For support see: ¶ 249, 255, 257)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the item pickup request system and method of Lettieri with ability to pick up other item types, such as, but not limited to, donation type items, as taught by Whitman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of a donation type items, as taught by Whitman, for any of the item types disclosed by Lettieri.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

______________________________________________________________________

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lettieri et al. (US PGPub 2017/0109704 A1) in view of Darinka Zobenica (Traveling Salesman Problem with Genetic Algorithms in Java), hereinafter referred to as Zobenica.
In regards to claims 8, 17, Lettieri discloses the system of claim 1 (the method of claim 13), wherein the optimization algorithm includes [an] algorithm configured to produce an improved if not maximally optimal solution for the optimized route, and wherein the one or more processors are further configured to apply a […] function to evaluate individuals produced by the […] algorithm based on:
(a) a plurality of item type factors that describe characteristics of a plurality of objects associated with the plurality of assigned requests for that field provider; and 
(b) a plurality vehicle type factors that describe characteristics of the plurality of vehicles associated with that field provider 
(¶ 67, 71, 87, 100, 104, 125, 128, 130, 13, 144, 171 wherein the system determines an optimal scheduling for pickup services based on, at least, the objects being requested to be picked up, the services and types of objects that can be picked up by each of the identified service providers, and pick up capabilities of each service providers’ vehicles).  
Lettieri discloses a system and method of optimizing routes for service pickup requests based on a plurality of factors, such as, but not limited to, weight of the item, volume of the item, and whether a vehicle is capable of picking up the item having the particular weight and volume.  Although Lettieri discloses that the system is performing optimization of routes, Lettieri fails to explicitly disclose utilizing a genetic algorithm and fitness function in order to perform its optimization calculation.
To be more specific, Lettieri fails to explicitly disclose:
the system of claim 1 (the method of claim 13), wherein the optimization algorithm includes a genetic algorithm configured to produce an improved if not maximally optimal solution for the optimized route, and wherein the one or more processors are further configured to apply a fitness function to evaluate individuals produced by the genetic algorithm based on
However, Zobenica teaches that when evaluating the traveling salesman problem or dealing with optimization it is old and well-known in the art to utilize genetic algorithms and fitness functions.  Zobenica teaches that they are sometimes used to optimize themselves and parameters adjustments can be made in order to maximize performance so as to hint how to change a structure to accommodate new environments, in this case, optimizing vehicle routes based on a plurality of factors that affect a route and received requests.  Zobenica teaches that genetic algorithms are a powerful and convenient tool that can solve any search problem of any difficulty while not being too difficult to master and apply.
(For support see: Pages 1, 2, 4 – 6, 12, 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize genetic algorithms and fitness functions, as taught by Zobenica, in the route optimization system and method of Lettieri as genetic algorithms and fitness functions are a powerful and convenient tool that can solve any search problem of any difficulty while not being too difficult to master and apply while optimizing themselves and adjusting parameters in order to maximize performance so as to hint how to change a structure to accommodate new environments, in this case, optimizing vehicle routes based on a plurality of factors that affect a route and received requests.

______________________________________________________________________

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lettieri et al. (US PGPub 2017/0109704 A1) in view of in view of Darinka Zobenica (Traveling Salesman Problem with Genetic Algorithms in Java), hereinafter referred to as Zobenica, in further view of Berdinis et al. (US PGPub 2018/0211217 A1).
In regards to claim 9, the combination of Lettieri and Zobenica discloses the system of claim 8, wherein the plurality of item type factors describe a set of costs and constraints associated with picking up the plurality of objects, wherein the plurality of vehicle type factors describe a set of costs and capabilities associated with operating the plurality of vehicles, and wherein the fitness function is further configured to give […]  cost […] to complete the plurality of assigned requests […]  (See rejection provided above regarding the combination of Lettieri and Zobenica; See also Lettieri – ¶ 160, 199, 201, 208, 224 – 233, 237, 243 regarding cost/price for the requested service, as well as the optimization of the service based on, at least, cost/price).  
The combination of Lettieri and Zobenica discloses a system and method of utilizing genetic algorithms and fitness functions for optimizing routes based on a plurality of various factors, such as, but not limited to, weight of the item, volume of the item, and whether a vehicle is capable of picking up the item having the particular weight and volume.  Despite this, the combination of Lettieri and Zobenica fails to disclose all possible factors that can be taken into consideration when managing vehicle routes.
To be more specific, the combination of Lettieri and Zobenica fails to explicitly disclose:
the system of claim 8, wherein the plurality of item type factors describe a set of costs and constraints associated with picking up the plurality of objects, wherein the plurality of vehicle type factors describe a set of costs and capabilities associated with operating the plurality of vehicles, and wherein the fitness function is further configured to give preference to individuals that reduce overall cost of operating the plurality of vehicles to complete the plurality of assigned requests relative to all other individuals in a generation.
However, Berdinis, which is also directed towards managing vehicle routes and scheduling, further teaches that it is old and well-known that many factors must be considered optimizing vehicle routes.  More specifically, Berdinis teaches that it is old and well-known in the art to consider cost as a factor.  The combination of Lettieri and Zobenica discloses that it is known to track fuel consumption and distance traveled and, accordingly, one of ordinary skill in the art would have found it obvious that these factors have an associated cost.  However, Berdinis more specifically teaches that cost could be related to fuel efficiency, wear and tear, and distance and that estimated costs can be compared in order to determine routes for vehicles and, based on this analysis, determine which vehicle should be assigned to a particular route due to having a lower cost, thereby providing a cost savings while still completing a job.
 (For support see: ¶ 40, 41, 59, 89, 127, 132, 148)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the route optimization system and method of the combination of Lettieri and Zobenica with the ability to take into consideration other factors, such as operating costs, as taught by Berdinis, as operating costs is a well-known factor that is considered when assigning routes to vehicles which, in turn, would result in a cost savings to a service provider.
In regards to claim 10, Lettieri discloses the system of claim 8, wherein the plurality of item type factors comprise a weight of an object and a volume of the object, and wherein the plurality of vehicle type factors comprise a cargo volume of a vehicle […] (Lettieri – ¶ 160, 199, 201, 208, 224 – 233, 237, 243 wherein factors that affect pick up scheduling includes, but is not limited to, weight of the item, volume of the item, and whether a vehicle is capable of picking up the item having the particular weight and volume).  
The combination of Lettieri and Zobenica discloses a system and method of utilizing genetic algorithms and fitness functions for optimizing routes based on a plurality of various factors, such as, but not limited to, weight of the item, volume of the item, and whether a vehicle is capable of picking up the item having the particular weight and volume.  Despite this, the combination of Lettieri and Zobenica fails to disclose all possible factors that can be taken into consideration when managing vehicle routes.
To be more specific, the combination of Lettieri and Zobenica fails to explicitly disclose:
the system of claim 8, wherein the plurality of item type factors comprise a weight of an object and a volume of the object, and wherein the plurality of vehicle type factors comprise a cargo volume of a vehicle and a per-mile operation cost of the vehicle
However, Berdinis, which is also directed towards managing vehicle routes and scheduling, further teaches that it is old and well-known that many factors must be considered optimizing vehicle routes.  More specifically, Berdinis teaches that it is old and well-known in the art to consider cost as a factor.  The combination of Lettieri and Zobenica discloses that it is known to track fuel consumption and distance traveled and, accordingly, one of ordinary skill in the art would have found it obvious that these factors have an associated cost.  However, Berdinis more specifically teaches that cost could be related to fuel efficiency, wear and tear, and distance and that estimated costs can be compared in order to determine routes for vehicles and, based on this analysis, determine which vehicle should be assigned to a particular route due to having a lower cost, thereby providing a cost savings while still completing a job.
(For support see: ¶ 40, 41, 59, 89, 127, 132, 148)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the route optimization system and method of the combination of Lettieri and Zobenica with the ability to take into consideration other factors, such as per mile operation cost, as taught by Berdinis, as per mile operation cost is a well-known factor that is considered when assigning routes to vehicles which, in turn, would result in a cost savings to a service provider.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Eric Stoltz (Evolution of a salesman: A complete genetic algorithm tutorial for Python); Jenna Carr (An Introduction to Genetic Algorithms) – which are directed to the traveling salesman problem and genetic algorithms
Vijini Mallawaarachchi (How to define a Fitness Function in a Genetic Algorithm?); Min Wang – which are directed towards genetic algorithms and fitness functions
Kentley (US PGPub 2017/0123421 A1); Hollingsworth et al. (US PGPub 2008/0033598 A1); Berdinis (CA 3,055,309): Lettieri (WO 2017/070228 A1) – which are directed towards the management, scheduling, and dispatching of a fleet/resources
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/10/2022